



Exhibit 10.b




POLARIS INDUSTRIES INC.
SUPPLEMENTAL RETIREMENT/SAVINGS PLAN


Amendment to the Supplemental Retirement/Savings Plan
Pursuant to the document entitled “Polaris Industries Inc. Supplemental
Retirement/Savings Plan” (the “Plan”), and the authorization and direction of
the Polaris Industries Inc. Compensation Committee at its January 31, 2018
meeting, the Plan is hereby amended as follows:
1.
Section 1.18 of the Plan (titled “Eligible Executive”) is amended to read as
follows:

1.18        Eligible Executive. “Eligible Executive” means an employee of a
Participating Company who is appointed by the Board of Directors as an executive
officer and whose annual Compensation is in excess of the limitation in effect
under Section 401(a)(17) of the Code, but only if the employee is also
considered to be a part of a select group of management or highly compensated
employees.
2.
Section 3.01 of the Plan (titled “Filing Requirements”) is amended by amending
subsection (c)(iii) thereof to read as follows:

(iii)    Other Non-Performance-Based Pay. For Compensation that does not meet
the requirements of Section 3.06(a), the Deferral Agreement must be filed no
later the last day of the year prior to the first year in which the Participant
provides the services with respect to which such Compensation is paid, except as
otherwise permitted pursuant to Section 3.06(b).
3.
Section 3.06 of the Plan (titled “Timing of Deferral Elections”) is amended by
amending subsection (b) thereof to read as follows:

(b)    Non-Performance-Based Compensation. If the Compensation does not meet the
requirements for “performance-based compensation” within the meaning of Treasury
Regulation Section 1.409A-1(e), the Deferral Agreement must be filed no later
than the last day of the year prior to the first year of the Incentive
Compensation Award Period (as defined in the Bonus Plan) or the Performance
Period (as defined in the Omnibus Plan) with respect to which such Compensation
is paid; provided, however, that a Deferral Agreement with respect to Restricted
Stock Units with vesting requirements extending more than 12 months after the
date of the grant may be filed within 30 days after the date of the grant of the
Restricted Stock Units, provided that the Deferral Agreement is filed at least
12 months in advance of the earliest date at which the forfeiture condition
could lapse, in accordance with Treasury Regulation Section 1.409A-2(a)(5).









